          Case 1:12-cv-00456-DAR Document 205 Filed 10/26/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


JOHN N. XEREAS,

                 Plaintiff/Counter-Defendant,
         v.                                                                Civil Action No. 12-456
                                                                                     DAR
MARJORIE A. HEISS, et al.,

                 Defendants/ Counter-Plaintiffs.



                                                   ORDER

    I.   INTRODUCTION

         In accordance with an order entered following the Initial Pretrial Conference conducted on

October 5, 2018, the Defendants renewed their Motion to Exclude the Expert Reports and

Testimony of Plaintiff’s Experts Cindy Vu and Jim Morrissey (“Defendants’ Motion to Exclude”)

(ECF No. 141). See Minute Entry, 10/10/2018. This court now considers Defendants’ Motion to

Exclude1 and Defendants’ Motion in Limine (ECF No. 159)2 together. After careful consideration

of the parties’ submissions, the court stays further consideration of Defendants’ Motion to Exclude

as it pertains to Plaintiff’s Expert Jim Morrissey. However, for the reasons offered by the

Defendants, the court grants the remaining components of Defendants’ motions as set forth below.




1
 The court has also considered Plaintiff’s Opposition to Defendants’ Motion to Exclude (ECF No. 145) and
Defendants’ Reply in Support of Defendants’ Motion to Exclude (ECF No. 155).
2
  The Court has also considered Plaintiff’s Opposition to Defendants’ Motion in Limine (ECF No. 176) and
Defendants’ Reply in Support of Defendants’ Motion in Limine (ECF No. 178). Further, upon review of
Defendants’ Supplemental Motion in Limine (ECF No. 193), the Defendants have neither raised new arguments not
requested grounds for relief. Therefore, the court will consider said motion as an amended memorandum in support
of Defendants’ Motion in Limine (ECF No. 159). Accordingly, the court need not wait 14 days for the Plaintiff’s
response.
           Case 1:12-cv-00456-DAR Document 205 Filed 10/26/18 Page 2 of 3

Xereas v. Heiss, et al.

 II.     DISCUSSION

         First, Defendants request the exclusion of Plaintiff’s Expert Cindy Vu’s testimony, arguing

that her damages calculations are not relevant to the remaining claims, nor do they meet the

requirements of Fed. R. Evid. 702. See Defendants’ Motion to Exclude at 6-8; Defendants’ Motion

in Limine at 5. Plaintiff argues that the testimony of Cindy Vu is relevant and necessary to

establish Plaintiff’s damages resulting from Defendants’ “failure to issue 1099s, failure to maintain

adequate records, failure to implement a proper accounting system, and the presence of various

accounting irregularities and errors[.]” Plaintiff’s Opposition to Defendants’ Motion to Exclude

at 5. However, Defendants correctly point out that the proffered purpose of Cindy Vu’s testimony

was not a basis for the calculation of damages for the remaining claims. Therefore, Cindy Vu’s

testimony will be excluded.

         Defendants next seek to exclude evidence of any “non-business relationship between

defendants.” Defendants’ Motion in Limine at 6; see Defendants’ Supplemental Motion in Limine

at 5-6. Plaintiff argues that this court has “twice . . . found that [such] evidence is relevant” to

Plaintiff’s remaining claims. Plaintiff’s Opposition to Defendants’ Motion in Limine at 5.

However, the court is not aware of such a finding; nor has the Plaintiff cited any such finding in

the record. To the extent there may have been such a finding, Plaintiff has failed to demonstrate

how such evidence of any “non-business relationship” between the Defendants is relevant to any

of his remaining claims. Therefore, any evidence or testimony of a non-business relationship

between Defendants Dawson and Heiss will be excluded.

         Likewise, Plaintiff has failed to show any nexus between the evidence and testimony of

the zoning of the Riot Act Comedy Theater and Plaintiff’s remaining claims. Plaintiff argues that

such evidence and testimony is relevant to Defendants’ motive. See Plaintiff’s Opposition to



                                                  2
           Case 1:12-cv-00456-DAR Document 205 Filed 10/26/18 Page 3 of 3

Xereas v. Heiss, et al.

Defendants’ Motion in Limine at 6. However, Defendants correctly point out that Plaintiff has

failed to provide any basis upon which the court can conclude that evidence or testimony as to the

zoning of the Riot Act Comedy Theater is relevant to the remaining claims. See Defendants’

Motion in Limine at 7. Therefore, any evidence or testimony as it pertains to the zoning of the

Riot Act Comedy Theater will be excluded.

         Finally, Defendants argue that evidence related to prior lawsuits against Defendant Dawson

or his other businesses is irrelevant. See Defendants’ Motion in Limine at 6-7. In response,

Plaintiff does not directly refute Defendants’ argument. See Plaintiff’s Opposition to Defendants’

Motion in Limine at 7. Instead, Plaintiff argues that if the court finds that Plaintiff’s prior lawsuit

against Defendant Dawson is relevant, then it must find that the prior lawsuits against Defendant

Dawson are also relevant. Id. Again, Plaintiff fails to demonstrate that any such evidence of the

prior lawsuits against Defendant Dawson is either relevant, or admissible within the bounds of

Fed. R. Evid. 404(b). Therefore, evidence pertaining to prior lawsuits against Defendant Dawson

in is excluded.


III.     CONCLUSION

         For the reasons set forth above, it is SO ORDERED that Defendants’ Motion to Exclude

(ECF No. 141) and Defendants’ Motion in Limine (ECF No. 159) are stayed with regard to the

expert testimony of Jim Morrissey, and GRANTED in all other respects.




                                                                                                     .
                                                                    DEBORAH A. ROBINSON
       October 26, 2018                                             United States Magistrate Judge




                                                  3
